111 U.S. 313 (1884)
ARMOUR
v.
HAHN.
Supreme Court of United States.
Argued April 3d, 1884.
Decided April 14th, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*316 Mr. J. Brumback (with whom was Mr. Wallace Pratt) for plaintiff in error.
*318 MR. JUSTICE GRAY delivered the opinion of the court. He stated the facts in the foregoing language, and continued:
This court is of opinion that the Circuit Court erred in not rendering judgment for the defendant on his demurrer to the plaintiff's evidence.
There was no evidence tending to prove any negligence on the part of the firm of which the defendant was a member, or of their superintendent, or of the foreman of the gang of carpenters. The obligation of a master to provide reasonably safe places and structures for his servants to work upon does not impose upon him the duty, as towards them, of keeping a building, which they are employed in erecting, in a safe condition at every moment of their work, so far as its safety depends upon the due performance of that work by them and their fellows. The plaintiff was not a minor, employed in work which was strange to him, but was a man of full age, engaged in ordinary work of his trade as a carpenter. The evidence tended to show that he and one of his comrades were directed by their foreman to push the joist out on the projecting sticks of timber, not that he told them to go out themselves. The projecting timber upon which the plaintiff placed his foot was inserted in a wall which was in the course of being built, and which at the time had been bricked up only so far as to be on a level with the upper surface of the timber. The usual course, as the plaintiff himself testified, was to put the timber in, and leave it in that way temporarily, and afterwards build the wall up over it. It is not pretended that the stick of timber was in itself unsound or unsuitable for its purpose. If it was at the time insecure, it was either by reason of the risks ordinarily incident to the state of things in the unfinished condition of the building; or else by reason of some negligence of one of the carpenters or bricklayers, all of whom were employed and paid by the same master, and were working in the course of their employment at the same place and time, with an immediate common object, the erection of the building, and therefore, *319 within the strictest limits of the rule of law upon the subject, fellow servants, one of whom cannot maintain an action for injuries caused by the negligence of another against their common master. Hough v. Railway Co., 100 U.S. 213; Randall v. Baltimore & Ohio Railroad, 109 U.S. 478.
The judgment of the Circuit Court must therefore be reversed, and the case remanded for further proceedings in conformity with this opinion.
Judgment reversed.